Title: From Thomas Jefferson to George Divers, 24 May 1807
From: Jefferson, Thomas
To: Divers, George


                        
                            Dear Sir
                            
                            Washington May 24. 07.
                        
                        Reflecting on the subject on which you consulted me, I really believe it will be necessary to place the
                            institution proposed and it’s funds substantially under the power of the legislature. it is to come into being only on
                            their furnishing an equal quota, and they will certainly place their own quota under such direction as they think best,
                            & it will be better that the whole should be under the same direction, or they might not draw together.
                        I understood, either from yourself or some other that you meant that Barry should do your painting when he
                            goes to finish mine. he cannot begin on mine till October; in the mean time he thinks it possible he may have an interval
                            free from engagement between July & October. would that time suit you? it will be a more favorable season than the dead
                            of winter. I inclose you a letter from him. we had strawberries yesterday. when had you them? no peas here yet. I salute
                            you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    